PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                 _______________

                     No. 18-3671
                   _______________

                 WILLIAM R. JONES,
                                 Appellant

                           v.

       UNKNOWN D.O.C. BUS DRIVER AND
          TRANSPORTATION CREW;
  MARK CAPOZZA, Superintendent, in his personal and
             professional capacity;
CAPT. MOHRING, in his personal and professional capacity
                _______________

     On Appeal from the United States District Court
        for the Western District of Pennsylvania
                (D.C. No. 2:16-cv-01174)
      Magistrate Judge: Honorable Lisa P. Lenihan
                   _______________

              Argued: September 12, 2019

 Before: HARDIMAN, GREENAWAY, JR., and BIBAS,
                 Circuit Judges.

               (Filed: December 13, 2019)
Amir H. Ali                [ARGUED]
Roderick & Solange
MacArthur Justice Center
777 6th Street NW
11th Floor
Washington, DC 20001
       Counsel for Appellant

Mary L. Friedline
Anthony T. Kovalchick      [ARGUED]
Kemal A. Mericli
Office of Attorney General of Pennsylvania
1251 Waterfront Place
Pittsburgh, PA 15222
       Counsel for Appellees

                     _________________

                 OPINION OF THE COURT
                    _________________

BIBAS, Circuit Judge.
    If a prisoner wants to file a § 1983 suit, he must exhaust the
prison’s internal administrative remedies first. Because he
must clear this hurdle before suing, we wait to start the limita-
tions clock until after he has exhausted them (or after his re-
lease, whichever comes first). This is true whether he sues from
prison or sues after his release. Either way, the plaintiff had to
delay filing while he exhausted his remedies in prison.




                                2
    Former prisoner William Jones spent the last ten months of
his Pennsylvania state prison sentence exhausting his adminis-
trative remedies for alleged violations of his constitutional
rights. Just under two years after his release, he filed a § 1983
claim against various prison officials. A magistrate judge, who
was presiding with the parties’ consent, dismissed his com-
plaint as time-barred, finding that Jones had filed the claim af-
ter Pennsylvania’s two-year limitations period had expired.
But because we exclude the ten months Jones spent exhausting
his administrative remedies from the two-year clock, Jones’s
filing was timely. So we will vacate the magistrate judge’s or-
der.
    Though his claims are timely, some fail on other grounds.
Jones failed to state a claim against two of the appellees. And
his claim for injunctive relief became moot when he was re-
leased from prison. So we will affirm the dismissal of these
claims. On remand, Jones may pursue his claims for monetary
relief against the remaining defendants.
                       I. BACKGROUND
   A. The bus incidents
    On reviewing this motion to dismiss, we take the allega-
tions in the complaint as true: Jones is a former Pennsylvania
state prisoner. On October 31, 2013, he was on a prison bus,
traveling to court for his post-conviction hearing. Jones struck
up a conversation with a fellow inmate. In response, the bus
driver “threaten[ed]” Jones and the other inmate, telling them
to “shut up” or else he would take their boxes of property. App.
93. The driver then intentionally switched Jones’s property box




                               3
with that of the other inmate. The box held Jones’s legal books
and papers that he had prepared for the hearing. Without them,
he could not present his arguments for a reduced sentence to
the court.
    Almost two weeks later, Jones was waiting in line for an-
other prison bus. The same bus driver yanked him out of line,
put him in the bus’s segregation cage, and berated him. Jones
told the other inmates to get the names of the bus driver and
transportation crew so he could report their actions. In re-
sponse, they took off their name tags. Jones never learned their
names.
    The stress of this incident exacerbated his mental ailments
and caused him to have a nervous breakdown. For two days
after the second bus ride, he stayed in the prison’s medical an-
nex.
    A few days later, Jones filed a grievance with the prison,
complaining of both trips. Over the next ten months, he refiled,
appealed, and sent follow-up letters to the prison about his
grievance. This back-and-forth ended in September 2014,
when he was released from prison. As of then, the prison still
had not decided his grievance.
   B. Jones’s complaint
    Just under two years after his release, Jones filed a pro se
§ 1983 complaint against the unnamed bus driver and crew, Su-
perintendent Capozza, and Security Captain Mohring. He
sought an injunction ordering the prison to reassign the bus
driver and transportation crew. He also sought compensatory
and punitive damages for his physical and mental suffering.




                               4
    The District Court referred the case to a magistrate judge,
who recommended dismissing the complaint as time-barred.
Her reasoning followed a simple syllogism: § 1983 borrows
Pennsylvania’s two-year statute of limitations for personal in-
jury claims. 42 Pa. Cons. Stat. § 5524; Kach v. Hose, 589 F.3d
626, 634 (3d Cir. 2009). And Jones filed more than two years
after the bus incidents. So the two-year limitations period, she
reasoned, bars Jones’s claims.
    Jones objected to her calculation, arguing that the two-year
period did not begin until he exhausted his administrative rem-
edies. The District Court agreed, finding that this Court’s deci-
sion in Pearson v. Secretary Department of Corrections re-
quires courts to toll statutes of limitations while prisoners ex-
haust their administrative remedies. 775 F.3d 598, 603 (3d Cir.
2015). And because Jones filed less than two years after he was
released, his complaint was timely. Still, the District Court dis-
missed his complaint for failure to state a claim. It also found
that it would be futile to grant leave to amend, so it dismissed
with prejudice.
   C. The first appeal, remand, and second appeal
    On appeal, we vacated the District Court’s order dismissing
with prejudice. Jones v. Unknown D.O.C. Bus Driver &
Transp. Crew, 700 F. App’x 156, 157 (3d Cir. 2017) (per cu-
riam). We agreed that Jones’s original complaint had failed to
state a claim, but we disagreed that any amendment would nec-
essarily have been futile. Id. We thus vacated and remanded to
let Jones amend. Id.




                                5
    On remand, Jones consented to jurisdiction before a magis-
trate judge. His case was then transferred to the same magis-
trate judge who had recommended dismissing his claim. She
again dismissed his amended complaint as time-barred. She
acknowledged that the limitations period is tolled for a pris-
oner who exhausts his administrative remedies before suing.
But she held that the same rule does not apply to former pris-
oners who sue after their release.
   Jones now appeals. The magistrate judge had jurisdiction
under 28 U.S.C. §§ 636(c)(1) and 1331. We have jurisdiction
under 28 U.S.C. §§ 636(c)(3) and 1291. We review de novo.
Lake v. Arnold, 232 F.3d 360, 365 (3d Cir. 2000).
    II. THE MAGISTRATE JUDGE ERRED IN DISMISSING
          JONES’S COMPLAINT AS TIME-BARRED

   A. The time a former prisoner spent exhausting his
      administrative remedies does not count toward
      Pennsylvania’s limitations period

    In Pearson, we held that Pennsylvania’s two-year statute of
limitations for § 1983 claims is tolled while a prisoner exhausts
his administrative remedies. 775 F.3d at 603. Today, we hold
that this tolling rule benefits former prisoners too. The Penn-
sylvania tolling statute demands it. And including a former
prisoner’s exhaustion period would give prison officials per-
verse incentives to delay the grievance process.
    Pennsylvania law provides: “[w]here the commencement
of a civil action or proceeding has been stayed by a court or by
statutory prohibition, the duration of the stay is not a part of




                               6
the time within which the action or proceeding must be com-
menced.” 42 Pa. Cons. Stat. § 5535(b) (emphases added). In
Pearson, we held that “the PLRA[’s exhaustion requirement]
is a statutory prohibition that tolls Pennsylvania’s statute of
limitations.” 775 F.3d at 603 (emphasis added).
    The magistrate judge correctly noted that the PLRA’s ex-
haustion requirement no longer applies to former prisoners
who complain of alleged constitutional violations that they suf-
fered in prison. See Ahmed v. Dragovich, 297 F.3d 201, 210
(3d Cir. 2002). We recognized in Ahmed that the PLRA com-
bats “frivolous litigation[ ]” only if it is filed “by idle prison-
ers.” Id. So we and “every [other] court of appeals to have con-
sidered the issue ha[ve] held that the PLRA does not apply to
actions filed by former prisoners.” Id. at 210 n.10. Once the
prisoner is released, “he can sue without meeting [the PLRA’s]
exhaustion requirement.” Id. at 210. So, the magistrate judge
explained, former prisoners are not entitled to the same tolling
benefit as current prisoners.
     But even though the PLRA no longer creates a statutory
impediment to a former prisoner’s filing, he can still claim the
benefit of the Pennsylvania tolling statute. Whether the plain-
tiff exhausts his administrative remedies and sues from prison
or exhausts in prison and later sues after his release, the plain-
tiff “has been” statutorily barred from suing while he ex-
hausted. 42 Pa. Cons. Stat. § 5535(b). In other words, upon his
release, the exhaustion requirement no longer applies. But that
change in circumstance does not alter the past restriction. In
either situation, Pennsylvania’s tolling statute applies.




                                7
    Plus, if we were to include the time a former prisoner spent
exhausting, prison officials could simply run out the clock. By
drawing out the grievance process for two years after a pris-
oner’s last injury, they could bar former prisoners from ever
suing them. That cannot be so. Nothing in the text or design of
the PLRA suggests that it lets prison officials dodge accounta-
bility by running out the clock. And Jones should not be penal-
ized for following the PLRA’s rules and trying to exhaust his
administrative remedies while incarcerated.
   B. Jones’s complaint is not time-barred
    Under this rule, Jones’s filing was timely. The bus incidents
happened in October and November 2013. Over the next ten
months, he pursued his administrative remedies. This paused
the running of the clock until he was released on September 5,
2014. Upon release, he no longer had to exhaust. His release
date was thus the first time that Jones could file a civil com-
plaint. Pennsylvania law gave Jones two years from his release
date to sue. 42 Pa. Cons. Stat. § 5524. He sued on July 28, 2016,
less than two years later. Thus his suit was timely.
      III. JONES FAILED TO STATE A CLAIM AGAINST
            APPELLEES CAPOZZA AND MOHRING

    Though his claims are timely, some fail on other grounds.
Besides suing the prison bus driver and transportation crew,
Jones also sued Superintendent Capozza and Security Captain
Mohring in their official and personal capacities. Jones’s
claims against Capozza and Mohring in their official capacities
are barred by sovereign immunity. Will v. Mich. Dep’t of State
Police, 491 U.S. 58, 71 (1989) (noting that a suit against a state




                                8
official in his official capacity is a suit against his office and
cannot proceed under § 1983); Lavia v. Pa. Dep’t of Corr.,
State Corr. Inst. at Greene, 224 F.3d 190, 195 (3d Cir. 2000)
(recognizing that the Pennsylvania Department of Corrections
“shares in the Commonwealth’s Eleventh Amendment immun-
ity”).
    Jones’s claims against Capozza and Mohring in their per-
sonal capacities fail too. He alleged no facts showing that either
one had any personal involvement in the two bus incidents. Be-
cause § 1983 does not allow vicarious liability, “a plaintiff must
plead that each Government-official defendant, through the of-
ficial’s own individual actions, has violated the Constitution.”
Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Though we must
construe pro se pleadings liberally, Jones did not allege any
such facts. And he has already had two chances to tell his story,
since we let Jones amend his complaint after his first appeal.
So giving him further leave to amend would be futile. We will
thus affirm the dismissal of Jones’s claims against Capozza and
Mohring.
  IV. JONES’S CLAIM FOR INJUNCTIVE RELIEF IS MOOT
    Jones sought both money damages and an injunction to re-
assign the bus driver and transportation crew. But when he was
released from prison, the request for an injunction became
moot because he is unlikely to suffer any more harm from the
bus driver or transportation crew. See City of Los Angeles v.
Lyons, 461 U.S. 95, 111–12 (1983) (citing O’Shea v. Littleton,
414 U.S. 488, 502 (1974)). We will thus affirm the dismissal
of his claim for injunctive relief.




                                9
                            * * * * *
    The statute of limitations for a § 1983 claim is tolled while
a prisoner exhausts his administrative remedies in prison,
whether he sues before or after his release. So Jones’s suit is
timely, and we will vacate the magistrate judge’s dismissal and
remand. Some of his claims fail for other reasons: he failed to
state a claim against appellees Capozza and Mohring, and his
claim for injunctive relief is moot. We will thus affirm the dis-
missal of these claims. On remand, Jones is free to pursue his
claims against the unnamed bus driver and transportation crew
in their personal capacities for money damages.




                               10